DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Terminal Disclaimer
The terminal disclaimer filed on 8 December 2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US Patents 10,171,716; 10,230,879; 10,136,041; 10,129,451; 10,742,859; 10,708,480; 10,666,847; 10,498,942; 10,986,258; and 9,998,644 has been reviewed and is accepted.  The terminal disclaimer has been recorded.
Allowable Subject Matter
Claims 1, 4, 6, and 8-20 are allowed.
The following is an examiner’s statement of reasons for allowance: 
The prior art does not teach or suggest a molded circuit board assembly for a camera module comprising a molded base comprising the shape required by the claims: “wherein said inner side surface has a first portion inner side surface, a second portion inner side surface and a third portion inner side surface integrally extended, wherein said first portion inner side surface is integrally and inclinedly extended from said circuit board, said second portion inner side surface is basically extended from said first portion inner side surface along a transversal direction, and said third portion inner side surface is integrally and inclinedly extended from said second portion inner side surface, such that said at least one molded base is correspondingly formed with a base station portion on a bottom side and a step portion integrally extended from said base station portion, wherein said step portion has a relative smaller width than said base 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHIAWEI A CHEN whose telephone number is (571)270-1707. The examiner can normally be reached Mon-Fri 12:00pm - 9:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sinh Tran can be reached on (571) 272-7564. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more 





/CHIAWEI CHEN/Primary Examiner, Art Unit 2696